GOLDTHWAITE, J.
1. A judgment for costs, in general, is the necessary consequence of the failure by a party to the suit to sustain his claim, or defence, but their amount is *483seldom, if ever, stated in the judgment entry. It is usually impracticable to ascertain the exact sum until the costs are taxed by the proper officer, and several of the items for which the party is chargeable depends on the subsequent action upon the judgment itself. The judgment is technically said to open to secure the amount of the costs, and if these are improperly taxed, or more than the entire record will warrant, is taxed, the remedy of the party is by motion to the court to retax them. The judgment in this case is in the usual form, and we can perceive no reason why that should be changed, because at another stage of the cause, the other party has been condemned to costs to a particular extent.
2. The next point made arises upon the refusal to exclude the deposition of the witness, because the commission was executed at the office of Green, Robbins & Co. instead of their storehouse. Without expressing any opinion whether the prima fade intendment should, or should not be, that these terms are convertible, we are clear it was competent for the plaintiff to show that the office of these persons was, in point of fact, adjacent to, and a part of, their storehouse, and such we understand to be the effect of the evidence stated. We have several times held, that it would be intended the commissioners had acted within the time prescribed by the commission, although it was not so expressly stated in the return. [Sandford v. Spence, 4 Ala. Rep. 237; Dearman v. Dearman, 5 Id. 202; Olds v. Powell, 7 Ib. 652.] And in Jordan v. Hazard, 10 Ala. 221, it was held, that the examination of a witness with a different middle name would be intended as the one named in the commission; and it has been held elsewhere, that a commission directed to be executed at the house of J. A. E. would be admitted if taken at the house of J. E. as the presumption would be, they were the same person. [Elmore v. Wells, 1 Hayw. 359.] So it is said, that proof is admissible to show the deposition was taken at the proper place, although that was omitted in the caption. [Anon. 2 Hayw. 244.] We therefore are entirely satisfied that if these authorities do not justify the inference that office and storehouse are equivalent terms, when used, the one in the commission and the other in the return, they warrant the party in showing their identity.
*4843. The question arising on the supposed merits must also be determined against the defendant. The agreement asserted as made between the payee of the bill and the accept- or, was of no effect as a contract, because there was no consideration to sustain it. It is immaterial whether this agreement was made before or after the bill was protested, as in either case its legal effect is the same. If the payees of the bill, in consequence of this agreement had omitted to notify the defendant of the non-payment of the bill, it is very possible he would have been discharged under the circumstances, but even then, not in consequence of the supposed contract, but rather because of the neglect to give notice. The refusal or neglect to comply with what was then agreed upon, involves no legal consequences, as it was entirely voluntary. The rule is now perfectly well understood, that a mere gratuitous engagement to wait with the acceptor will not discharge the other parties.
We can see no error in the record. Judgment affirmed.